                Case 18-10512-KBO               Doc 1405         Filed 02/12/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )      Chapter 11
                                                            )
Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                            )
                                     Debtors.               )      Jointly Administered
                                                            )
                                                                   Docket Ref. No. 1386


          ORDER (I) AUTHORIZING THE ZOHAR DEBTORS TO ENTER INTO
          POTENTIAL TRANSACTION RELATING TO DURA AUTOMOTIVE
              SYSTEMS, LLC AND (II) GRANTING RELATED RELIEF

         Upon the Zohar Debtors’ Motion for Entry of an Order (I) Authorizing the Zohar Debtors

to Enter Into Potential Transaction Relating to Dura Automotive Systems, LLC and (II) Granting

Related Relief (the “Motion”);2 and this Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated as of

February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided,

and it appearing that no other or further notice need be provided; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest and that the legal and factual bases set forth in the Motion




1
   The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.
2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
              Case 18-10512-KBO         Doc 1405      Filed 02/12/20     Page 2 of 3




establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Zohar Debtors are hereby authorized, in the Independent Director’s sole

discretion, to enter into any transaction, or transactions, with respect to the Dura Term Loan in

connection with a bid pursuant to the Bidding Procedures in the Dura Debtors’ chapter 11 cases

without need for further order or approval in the Zohar Debtors’ chapter 11 cases; provided,

however, that any proceeds, assets, securities, or other property received by the Zohar Debtors on

account of, or in exchange for the Dura Term Loan shall constitute Collateral (as defined in the

Indentures) and be subject to the liens, claims, and encumbrances of U.S. Bank, National

Association, as Trustee (the “Indenture Trustee”) under the applicable Zohar indenture with the

same validity, extent, and priority as those being released or terminated thereby, provided, further,

that, other than as required to effectuate a credit bid as authorized herein, nothing in this Order

grants the Zohar Debtors authority to enter into any transaction that (i) incurs additional

indebtedness by the Zohar Debtors and/or (ii) primes, alters, modifies, or impairs the claims or

interests of any party in or with respect to the Zohar Debtors, in each case without (a) the advance

written consent of the Patriarch Stakeholders, U.S. Bank, MBIA, and the Zohar III Controlling

Class (each as defined in the Settlement Agreement), which may be withheld or granted in such

party’s sole discretion, or (b) further order of this Court. For the avoidance of doubt, the terms of

this Order relate solely to Dura and, more specifically, the Zohar Debtors’ interests in the Dura

Term Loan.

        3.      All parties’ rights are reserved with respect to any equity interests in the Dura

Debtors or their affiliates.




                                                 2
             Case 18-10512-KBO         Doc 1405       Filed 02/12/20   Page 3 of 3




       4.      This Order shall not modify the rights of any party under the Settlement Agreement

or with respect to the monetization process for any Portfolio Company other than Dura.

       5.      Nothing in this Order shall alter, modify, or impair any rights, remedies or prior

orders in the Dura Debtors’ chapter 11 cases.

       6.      This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.




    Dated: February 12th, 2020                        KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
                                                  3
